 1                                                                        JS-6
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10
11 CHERYL BENNETT,                             )   Case No. 2:21-cv-02798 SB(JPRx)
                                               )
12               Plaintiff,                    )   ORDER GRANTING
                                               )   STIPULATION TO DISMISS
13        vs.                                  )   ENTIRE ACTION WITH
                                               )   PREJUDICE
14 LIFE INSURANCE COMPANY OF                   )
   NORTH AMERICA,                              )
15                                             )
             Defendant.                        )
16                                             )
                                               )
17                                             )
                                               )
18
19        Based upon the stipulation of the parties and for good cause shown,
20        IT IS HEREBY ORDERED that this action, Case No. 2:21-cv-02798 SB(JPRx),
21 is dismissed in its entirety as to all defendants with prejudice. All dates set in this
22 matter are hereby vacated and taken off calendar.
23        IT IS HEREBY FURTHER ORDERED that each party shall bear her or its own
24 attorneys’ fees and costs in this matter.
25
26 Dated: June 24, 2021
                                                   Hon. Stanley Blumenfeld, Jr.
27
                                                   United States District Judge
28
                                               1
